Case 6:20-cv-01433-PGB-GJK Document 19 Filed 11/23/20 Page 1 of 1 PageID 113




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


TIM FOOTE,

                       Plaintiff,

v.                                                   Case No: 6:20-cv-1433-Orl-40GJK

TRANS UNION LLC,

                       Defendant.
                                        /

                                        ORDER

      This cause is before the Court on the Case Management Report filed by the parties

(Doc. 17). The report indicates that the parties have not yet agreed on a mediator.

Therefore, the parties are directed to confer and advise the Court on the selection of a

mediator within fourteen (14) days from the date of this Order.

      DONE AND ORDERED in Orlando, Florida on November 23, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties
